PALMORE, Judge.
The Commonwealth of Kentucky (acting by and through the Governor), the Department of Finance, the State Buildings and Property Commission, and the State Fair Board have entered into an agreement giving one Robert Hall the option to obtain from them a lease on a vacant area comprising 1.4% of the grounds of the Kentucky State Fair and Exposition Center at Louisville. This is a taxpayer’s suit to test the authority of these state agencies and officials to enter into such an arrangement. The circuit court upheld it. See KRS 56.-463(6) and KRS 247.140.
The substantive weight of the objections raised by the taxpayer is not impressive. A less ingenuous group than the members of this court might even be tempted to suspect the controversy is not in earnest. Suffice it to say that if there are valid grounds to defeat the agreement they have not been manifested on this appeal.
In the absence of a showing that the proposed use would really tend to interfere with the proper operation of the State Fair, *134Hargett v. Kentucky State Fair Board, 1949, 309 Ky. 132, 216 S.W.2d 912, is not applicable.
We find no basis for setting aside the judgment, wherefore it is affirmed.